Title: To Benjamin Franklin from ——— Chandelier, 24 June 1781
From: Chandelier, ——
To: Franklin, Benjamin


Monsieur
Senlis 24 Juin 1781
On me propose, à moi Vieux Chanoine de L’église de senlis et par Conséquent bon Catholique, mr young pour lui apprendre La Langue françoise par principes malgré mes années, Comme à 28 ans C’est un homme fait et sans doute de mérite, mon zèle pour La Cause des etats unis de L’amérique me déterminera à m’en Charger sous Votre protection si Vous agréez mes Conditions qui suivent. Il faudra que Ce Mr se Conforme à L’ordre de ma maison, et il auroit peutêtre des sacrifices à faire, entre autres pour diner à midi, souper avant huit heures et se retirer dans sa Chambre à neuf. Je suis connu, Monsieur, en Angleterre depuis Longtems pour avoir fait avec honneur en Ce genre nombre d’élèves. Je ne manquerai point aux attentions possibles, Je haterai son progrès que La nécessité de n’entendre qu’une Langue rendra plus prompt, La table sera honnête, mais pour être nouri, chauffé, eclairé, fourni de linge à La table et au lit Je demanderai Cinquante Loüis par an, quartier toujours d’avance. Toute autre dépense ne me regardera pas. S’il arrivoit que mes propositions vous agréassent, Vous auriez La bonté de me prévenir afin que Je m’arrangeasse en Conséquence. J’ai L’honneur d’être très respectueusement Monsieur Votre très humble et très obéissant serviteur
Chandelier
